UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer T Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No T. As of October 31, 2010, there were 29,426,645 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I Financial information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 - 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19- 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II Other information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signatures 27 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) September30, (unaudited) December31, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill and intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred income tax Accrued pension and postretirement benefits Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 31,408,778 shares at respective dates Additional paid-in capital Retained earnings Treasury stock, at cost, 2,024,190 and 2,121,372 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (in thousands, except per-share data) Threemonthsended Ninemonthsended September 30, September 30, Gross sales $ Allowances and rebates Net sales Other ) ) ) Net revenues Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Restructuring expenses - - Merger and acquisition expenses - - Total operating expenses Operating profit Other expenses/(income): Interest expense, net Other expenses/(income), net 52 ) 69 ) (Loss)/income before income taxes ) Provision for income taxes (Loss)/income from continuing operations $ ) $ $ $ (Loss)/income from discontinued operations ) - - Net (loss)/income $ ) $ $ $ Basic (loss)/earnings per share of common stock: (Loss)/income from continuing operations $ ) $ $ $ (Loss)/income from discontinued operations $ ) $
